Opinion issued December 17, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00736–CV




NEMA GHALAMDANCHI, Appellant

V.

LINN BOYD, INDIVIDUALLY, AND 
D/B/A ZOGMO L.L.C. AND ZOGMO L.L.C., Appellee




On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2008-00535




MEMORANDUM OPINIONAppellant Nema Ghalamdanchi has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.